USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __7/9/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TRADEXIM INTERNATIONAL COMPANY
a/k/a TRADEXIM INTERNATIONAL CO.
CALIFORNIA,
Plaintiff,
-against- 21 Civ. 50 (AT)
REPUBLIC OF CROATIA, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ pre-motion letters at ECF Nos. 26-27.
Accordingly:

Defendant’s request to file a motion to dismiss is GRANTED;

By August 13, 2021, Defendant shall file its motion to dismiss;

By September 3, 2021, Plaintiff shall file its opposition papers; and
By September 17, 2021, Defendant shall file its reply, if any.

PWN

SO ORDERED.

Dated: July 9, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
